Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is responsive to the subject application filed on 05/12/2019:
Claims 1-20 have been examined.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Information Disclosure Statement
1.	The IDS statement filed on 12/05/2019 objected to because of the following informalities: 
this IDS statement does not contain specifically assigned boxes/lines for examiner's signature and dating. Therefore, the examiner signed and dated every single page (for a total of 10 pages) of the IDS statement;
this IDS statement has been filed in the “Substitute for form 1449/PTO” format, which causes the complete search through all the references of the IDS statement via the IDS Viewer or other US PTO EAST search to be performed significantly time consuming. 

Specification
The disclosure is objected to because of the following informalities: the specification, as originally filed or as published, is silent about what the following claimed limitation(s)/feature(s)/term(s): “… the restricted use mode that … restricts access to a geographical zone” are or would be, or what type or kind or degree/level/severity of a restriction it would be, or what type or kind of an access it would be, or what type or kind or location/coordinates of a geographical zone it would be, the specification only mentions these limitation(s)/feature(s)/term(s): “… the restricted use mode that … restricts access to a geographical zone,” once, in the abstract, without any further explanation or description, which is unclear what it is, or what they are. Clarification/appropriate correction is required.

Claim Objections
1.	Claim 1 objected to because of the following informalities:  it is recommended to rewrite the second limitation/feature of claim 1, so it reads as the following: “… receiving selection of the restricted use mode, that sets (or setting) the vehicle to be operational (or operated) without credentials associated with the user account, the restricted use mode that includes (or including) limits that restrict access to a plurality of vehicle inputs and that restricts access to a geographical zone,” similar to and in conformance with the rest of claim language  of claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.1	Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.1.1	Claim 1 recites the following limitation(s)/feature(s): “… the restricted use mode that … restricts access to a geographical zone,” which is unclear what it is, what type or kind or degree/level/severity of a restriction it would be, or what type or kind of an access it would be, or what type or kind or location/coordinates of a geographical zone it would be, which renders the claim indefinite.
The specification, as originally filed or as published, is silent about what it is, what type or kind or degree/level/severity of a restriction it would be, or what type or kind of an access it would be, or what type or kind or location/coordinates of a geographical zone it would be, the specification only mentions these limitation(s)/feature(s): “… the restricted use mode that … restricts access to a geographical zone,” once, in the abstract, without any further explanation or description, which renders the claim indefinite. Clarification is required.
	For the purpose of this examination, the following limitation(s)/feature(s): “… the restricted use mode that … restricts access to a geographical zone” are not given a patentable weight and are withdrawn from consideration.
1.1.2	Claims 2-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.: 10286919B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
it is obvious that narrower claim 1 of U.S. Patent No.: 10286919B2 covers the broader claim combination of claims 1, 6 and 9-10 of the instant application.
2.	Claims 2-5, 7-8 and 11-20 rejected under the nonstatutory double patenting rejections, because of their dependencies on rejected independent claim.

Allowable Subject Matter
1.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the nonstatutory double patenting rejections set forth in this Office action.
2.	Claims 2-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the nonstatutory double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


	
Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662